Citation Nr: 0817140	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  98-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from November 1981 to 
November 1983.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Newark, New 
Jersey, VA Regional Office (RO).  

This matter has previously come before the Board.  In June 
2006, the Board granted the application to reopen the claim 
of entitlement to service connection for major depressive 
disorder and denied entitlement to service connection for 
major depressive disorder.  The Secretary and the appellant 
(the parties) filed a joint motion for remand.  In December 
2007, the Court vacated that part of the Board's June 2006 
decision that denied service connection for major depressive 
disorder.  The case has been returned to the Board for 
further appellate review consistent with the Order.  

During the pendency of this appeal, in November 2006, the 
appellant revoked the power of attorney given to the New 
Jersey Department of Military and Veterans' Affairs in favor 
of Mark R. Lippman, Attorney at Law.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in March 2005.  He testified before 
the undersigned Veterans Law Judge in January 2006.  A 
transcript of each of the hearings has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 1981 service entrance examination report shows 
that psychiatric examination was normal and his psychiatric 
status was assigned a profile of "1."  On the accompanying 
medical history, he denied having or having had depression or 
excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort.  In March 1983, the appellant received 
treatment for alcohol and drug abuse.  On October 1983 mental 
status evaluation, his behavior was indicated as normal, and 
he was noted be fully alert and oriented.  His thinking was 
clear, and his affect was unremarkable.  His thought content 
and memory were assessed as good.  The October 1983 
separation examination report shows that psychiatric 
examination was normal and his psychiatric status was 
assigned a profile of "1."  On the accompanying medical 
history, he denied having or having had depression or 
excessive worry, frequent trouble sleeping, and nervous 
trouble of any sort.  

In a June 1985 memorandum, a Department of Defense physician 
indicated that Army/Air Force urinalysis results conducted 
from April 1982 to November 1983 were legally unsupportable.

On January 1995 VA psychiatric examination, the appellant 
reported that he first received post-service psychiatric and 
substance abuse treatment in 1986.  A diagnosis of recurrent 
major depression was entered.

In August 1997, a VA psychiatrist indicated that the 
appellant had been treated at the Albany VA Mental Health 
Clinic and that he was taking psychotropic medication.  A 
history of in-service symptoms, to include depression, 
anorexia, dysthymia, alienation, and suicidal ideation was 
noted, as well as self medication with alcohol during 
service.  The VA psychiatrist indicated that depression was 
not diagnosed until 1994, was not treated until 1996, and 
opined that according to the medical history, it appeared 
that the appellant suffered from chronic major depression 
aggravated by alcohol and substance abuse with an onset in 
service.

In or about October 1998, the AOJ received Albany VA Medical 
Center medical records, dated from 1994 to October 1998.  A 
May 1996 record reflects a diagnosis of depression.  In 
September 1996, the appellant was hospitalized for 
psychiatric treatment, and dysthymia was diagnosed.

The March 2005 hearing testimony reflects the appellant's 
contention that he was suspected of illegal drug use in 
service, put in lock down for several days, and that his 
service career ended as a result thereof.  Subsequent to 
separation, the tests upon which the Army relied were 
determined to have been unreliable.  The appellant claims 
that the foregoing accusations and their aftermath caused his 
depression.

Records received at the Board in April 2008, include a 
February 2007 VA treatment record reflecting that the 
appellant was diagnosed with depression in 1996, and 
indicates ongoing treatment.  In a February 2008 letter, a VA 
psychiatrist noted a history of symptoms associated with 
depression for 22 years.  The Board notes that the agency of 
original jurisdiction (AOJ) has not had an opportunity to 
review the evidence and the appellant has not waived initial 
AOJ consideration of the evidence.  Thus, further development 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any recent, 
relevant VA treatment records that have 
not been associated with the claims file, 
to include from the Hackensack CBOC 
facility.  Any records obtained should be 
associated with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA psychiatric examination by a 
board of two to determine the etiology of 
major depressive disorder.  The claims 
file should be made available for review 
and the examiners' attention should be 
directed to this remand.  The examiners 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that major depressive disorder existed 
during the veteran's active service or is 
related to his active service.  The report 
of examination should include a complete 
rationale for all opinions expressed.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remained denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

